Citation Nr: 1750396	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-27 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement for service connection for depression. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Army from July 1974 to July 1977. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2012, the Veteran requested a hearing before the Board at a local VA office; however, the requested hearing was cancelled by the Veteran prior to the scheduled hearing.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e)(2017).


FINDING OF FACT

The Veteran's depression had its onset after and is not otherwise related to her active service.


CONCLUSION OF LAW

The service connection criteria for depression have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for depression, secondary to uterine fibroids status-post hysterectomy and secondary to "all of her experiences."

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

With regard to a present disability, an April 2010 VA Medical Center (VAMC) examiner diagnosed the Veteran with major depressive disorder, recurrent episode versus substance induced depression.  The first elements of Shedden/Caluza and Wallin are met.

With regard to an in-service injury, service treatment records are silent as to any psychiatric treatment.  Upon separation, the Veteran's psychiatric evaluation was normal.  Further, the Veteran was seen in 1996 and1997 at the VAMC, at which time she did not report her psychological symptoms were related to service.  The Board finds the Veteran's 1996-1997 treatment weigh against a finding that the Veteran's psychiatric symptoms began in or are related to service.  Without evidence of psychiatric treatment in service, the second element of Shedden/Caluza is not met.

Alternatively, the Veteran stated in January 2010, that she has been depressed because of her gynecological issues resulting in a hysterectomy and an inability to have children.  In order to establish service connection on a secondary basis, there must be evidence of a service connected disability.  The RO addressed the Veteran's claim for service connection for uterine fibroids status post hysterectomy in a June 2009 rating decision, finding the criteria for service connection had not been met.  The RO denied reopening of the issue in March 2010 and May 2010 rating decisions.  The issue of reopening is not before the Board at this time.  However, as uterine fibroids have not been found to be service connected, the Board cannot establish evidence of an in service-connected disability per the second element of Wallin.  

Accordingly, the Board finds that the weight of the evidence is against finding the Veteran's currently diagnosed depression is related to service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §3.303 (2017).  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

The Board is grateful for the Veteran's honorable service, and this decision in no way detracts from the Veteran's service.  Unfortunately, however, for the reasons and bases discussed above, the competent and probative evidence of record preponderates against a finding that the Veteran's depression is service connected.

ORDER

Entitlement to service connection for depression is denied. 


______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


